DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites newly added limitations:
“wherein performing stepped frequency scanning across the first frequency range using frequency steps of the first step size involves placing digital data corresponding to discrete frequencies separated by the first step size into a first data bucket for further digital processing;
wherein performing stepped frequency scanning across the second frequency range using frequency steps of the second step size involves 1) placing digital data corresponding to discrete frequencies separated by the first step size into the first data bucket for further digital processing, and 2) placing digital data corresponding to discrete frequencies separated by the second step size into a second data bucket for further digital processing; and 
wherein some of the digital data corresponding to discrete frequencies separated by the first step size is placed into both the first data bucket and the second data bucket but the first data bucket only includes digital data corresponding to discrete frequencies separated by the first step size.” According to these limitations, during scanning across the first frequency range, digital data corresponding to discrete frequencies separated by the first step size is placed in a first data bucket. Performing stepped frequency across the second frequency using frequency steps of the second step size also involves a step (i.e., step 1) of placing digital data corresponding to discrete frequencies separated by the first step size into the first data bucket. However, it is unclear as to how this first step/process (i.e., step 1) of stepped frequency scanning across the second frequency range using frequency steps of the second step size can occur when there is no frequency scanning across the first frequency range using frequency steps of the first step size. If it is the process/step of frequency scanning across the first frequency range using frequency steps of the first step size that places digital data corresponding to discrete frequencies separated by the first step size into a first data bucket for further digital processing (as recited in the claim), how does performing stepped frequency across the second frequency using frequency steps of the second step size also place the same type digital data in the first data bucket when said stepped frequency across the second frequency using frequency steps of the second step size does not perform stepped frequency scanning across the first frequency range using frequency steps of the first step size? Therefore, the claim is indefinite since it is unclear as to how the step of performing stepped frequency scanning across the second frequency range using frequency steps of the second step size involves 1) placing digital data corresponding to discrete frequencies separated by the first step size into the first data bucket for further digital processing. 
Claims 13 and 14 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the same reasons as claim 1.
Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648